DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rabindranath Dutta on August 10, 2021.

Amendments to claims dated May 3, 2021:
67. (Currently Amended) The method of claim 26, wherein the occupant has wrapped the seat belt around the backrest of the seat and then fastened the seat belt.  
has wrapped the seat belt around the backrest of the seat and then fastened the seat belt.  

71. (Currently Amended) The computer program product of claim 34, wherein the occupant has wrapped the seat belt around the backrest of the seat and then fastened the seat belt.  

73. (Currently Amended) The system of claim 38, wherein the occupant has wrapped the seat belt around the backrest of the seat and then fastened the seat belt.  

75. (Currently Amended) The vehicle of claim 42, wherein the occupant has wrapped the seat belt around the backrest of the seat and then fastened the seat belt.

Allowable Subject Matter
Claims 26, 27, 30, 31, 34, 35, 38, 39, 42, 43 and 66-75 are allowed.  The following is an examiner’s statement of reasons for allowance:  The double patenting rejections are withdrawn and Applicant’s arguments are persuasive.  Mazur, Thomas and Appukutty, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687